Waiver AND FIFTH AMENDMENT TO CREDIT AGREEMENT

 

This WAIVER AND FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made
and entered into as of November 14, 2013 by and among Bacterin International,
Inc., a Nevada corporation (the “Borrower”), Bacterin International HOLDINGS,
Inc., a Delaware corporation (“Holdings”), and ROS Acquisition Offshore LP, a
Cayman Islands Exempted Limited Partnership (the “Lender”).

 

WHEREAS, the Borrower and the Lender are party to that certain Credit Agreement,
dated as of August 24, 2012 (as amended by that certain First Amendment to
Credit Agreement, dated as of May 16, 2013, as further amended by that certain
Waiver and Second Amendment to Credit Agreement, dated as of August 12, 2013, as
further amended by that certain Waiver and Third Amendment to Credit Agreement,
dated as of August 12, 2013, and as further amended by that certain Fourth
Amendment to Credit Agreement, dated as of August 30, 2013, the “Credit
Agreement”), pursuant to which the Lenders have extended credit to the Borrower
on the terms set forth therein;

 

WHEREAS, the Borrower has advised the Lender that the Revenue Base for the
Fiscal Quarter ended September 30, 2013 was less than the Minimum Revenue Base
required for such Fiscal Quarter under Section 8.4.1 of the Credit Agreement,
and therefore an Event of Default has occurred under Section 9.1.3 of the Credit
Agreement (the “Existing Default”);

 

WHEREAS, the Borrower has requested that the Lender waive the Existing Default
and amend the Credit Agreement, as more fully described herein; and

 

WHEREAS, the Lender is willing to waive the Existing Default and agree to such
amendment, but only upon the terms and subject to the conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.          Definitions; Loan Document. Capitalized terms used herein without
definition shall have the meanings assigned to such terms in the Credit
Agreement. This Amendment shall constitute a Loan Document for all purposes of
the Credit Agreement and the other Loan Documents.

 

2.          Amendment to Section 8.4.1. Section 8.4.1 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

SECTION 8.4.1 Minimum Revenue Base. 

The Revenue Base for any Fiscal Quarter shall not be less than the amount set
forth below for such Fiscal Quarter:

 

 

 

 

Fiscal Quarter Ending  Minimum Revenue Base  September 30, 2012  $7,500,000 
December 31, 2012  $7,500,000  March 31, 2013  $8,500,000  June 30, 2013 
$8,500,000  September 30, 2013  $10,500,000  December 31, 2013  $7,500,000 
March 31, 2014  $7,500,000  June 30, 2014  $8,000,000  September 30, 2014 
$8,000,000  December 31, 2014  $8,000,000  March 31, 2015 and thereafter 
$9,500,000 

 

3.          Waiver. The Lender hereby waives the Existing Default and agrees not
to exercise any rights or remedies that may be available to it as a result of
the occurrence thereof.

 

4.          Restricted Stock Grant. Holdings hereby agrees to grant and issue to
the Lender, and the Lender hereby accepts, as consideration for the Lender
agreeing to execute this Amendment, and for no additional consideration,
1,500,000 shares of the common stock of Holdings (the “Shares”), which shall be
issued by Holdings to the Lender in certificated form as soon as reasonably
practicable, but in any event on or prior to December 2, 2013, subject to the
last sentence of this Section 4. The Shares have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), and will not be able
to be transferred by the Lender, other than pursuant to an effective
registration statement, or exemption from registration requirements under the
Securities Act and other applicable securities laws, and will contain a legend
to that effect. Issuance of the Shares requires additional listing approval by
the NYSE MKT exchange, and Holdings shall use its reasonable best efforts to
obtain such approval as soon as reasonably practicable. If such approval is not
received prior to November 29, 2013, then in lieu of issuing the Shares to the
Lender, the last two sentences of Section 3.2 of the Credit Agreement shall
hereby automatically be amended and restated in their entirety to read as
follows:

 

At such time as the Borrower pays, prepays or repays, or is required to pay,
prepay or repay, any principal amount of the Loans, whether on the Maturity Date
or otherwise, whether voluntarily or involuntarily (if involuntarily, whether
required by this Agreement, the Royalty Agreement or any other Loan Document)
and whether before or after acceleration of the Obligations, including without
limitation any payment pursuant to any provision of this Section 3.2, the
Borrower shall pay to the Lender a fee in the amount equal to 7.0% of the
aggregate principal amount of such payment, prepayment or repayment. For the
avoidance of doubt, any such fees paid by the Borrower to the Lender shall not
be included in clause (ii) of the definition of “Recovered Amount” for purposes
of the Royalty Agreement.

 

5.          Conditions to Effectiveness of Amendment. This Amendment, including
the Lender’s consent to the Waiver in Section 3 of this Amendment, shall become
effective upon receipt (i) by the Lender of a Secretary’s Certificate, in the
form attached as Exhibit A hereto, duly executed and delivered by the
signatories thereto, and (ii) by the Lender of a counterpart signature to this
Amendment duly executed and delivered by each of the Borrower and Holdings.

 

-2-

 

 

6.          Expenses. The Borrower agrees to pay on demand all expenses of the
Lender (including, without limitation, the fees and out-of-pocket expenses of
Covington & Burling LLP, counsel to the Lender, and of local counsel, if any,
who may be retained by or on behalf of the Lender) incurred in connection with
the negotiation, preparation, execution and delivery of this Amendment.

 

7.          Representations and Warranties. The Borrower and Holdings each
represents and warrants to the Lender as follows:

 

(a)          After giving effect to this Amendment, the representations and
warranties of the Borrower and the Guarantors contained in the Credit Agreement
or any other Loan Document shall, (i) with respect to representations and
warranties that contain a materiality qualification, be true and correct in all
respects on and as of the date hereof, and (ii) with respect to representations
and warranties that do not contain a materiality qualification, be true and
correct in all material respects on and as of the date hereof, and except that
the representations and warranties limited by their terms to a specific date
shall be true and correct as of such date.

 

(b)          After giving effect to this Amendment, no Default or Event of
Default under the Credit Agreement will occur or be continuing.

 

(c)          The authorized capital stock of Holdings, as of immediately prior
to the date hereof, consists of (i) 95,000,000 shares of common stock, par value
$0.000001 per share, 51,744,136 of which are issued and outstanding as of
November 13, 2013, and (ii) 5,000,000 shares of preferred stock, par value
$0.000001 per share, none of which are issued and outstanding as of the date of
this Amendment.

 

(d)          Other than (i) up to 9,000,000 shares of common stock reserved for
issuance pursuant to the Equity Incentive Plan of Holdings, (ii) an option to
purchase 2,000,000 shares of common stock granted outside of the Equity
Incentive Plan, and (iii) warrants to purchase 11,140,709 shares of common
stock, except as granted pursuant to this Amendment, as of the date of this
Amendment, there are no outstanding options, warrants, phantom equity, rights
(including conversion or preemptive rights and rights of first refusal), proxy
or stockholder agreements, or agreements of any kind for the purchase or
acquisition from Holdings of any of its securities.

 

(e)          All issued and outstanding shares of Holdings’ common stock and
preferred stock (i) have been duly authorized and validly issued and are fully
paid and nonassessable, and (ii) were issued in compliance with all applicable
state and federal laws concerning the issuance of securities.

 

-3-

 

 

(f)          The rights, preferences, privileges and restrictions of the Shares
are as stated in the Certificate of Incorporation of Holdings (the “Charter”).
When issued in compliance with the provisions of this Amendment, the Charter and
applicable law, the Shares will be validly issued, fully paid and nonassessable,
and will be free of any liens or encumbrances other than liens and encumbrances
created by or imposed upon the Lender; provided, however, that the Shares may be
subject to restrictions on transfer under state and/or federal securities laws
or as otherwise required by such laws at the time a transfer is proposed. The
issuance of the Shares is not and will not be subject to any preemptive rights
or rights of first refusal that have not been properly waived or complied with.
Holdings has no obligation (contingent or otherwise) to purchase or redeem any
of its capital stock. Except for (i) the warrants issued in connection with
Holdings’ issuance of common stock on June 10, 2013, and (ii) the warrants
issued in connection with bridge financings in 2009 and 2010, the issuance of
the Shares pursuant to this Amendment will not result in any change to the
exercise price, conversion price, conversion rate, or number of shares of
Holdings’ capital stock issuable upon the exercise or conversion of any of
Holdings’ capital stock, options, warrants or other rights to acquire the
Holdings’ capital stock.

 

8.          No Implied Amendment or Waiver. Except as expressly set forth in
this Amendment, this Amendment shall not, by implication or otherwise, limit,
impair, constitute a waiver of or otherwise affect any rights or remedies of the
Lender under the Credit Agreement or the other Loan Documents, or alter, modify,
amend or in any way affect any of the terms, obligations or covenants contained
in the Credit Agreement or the other Loan Documents, all of which shall continue
in full force and effect. Nothing in this Amendment shall be construed to imply
any willingness on the part of the Lender to agree to or grant any similar or
future amendment, consent or waiver of any of the terms and conditions of the
Credit Agreement or the other Loan Documents.

 

9.          Waiver and Release. TO INDUCE THE LENDER TO AGREE TO THE TERMS OF
THIS AMENDMENT, THE BORROWER AND HOLDINGS EACH REPRESENTS AND WARRANTS THAT AS
OF THE DATE HEREOF THERE ARE NO CLAIMS OR OFFSETS AGAINST OR RIGHTS OF
RECOUPMENT WITH RESPECT TO OR DEFENSES OR COUNTERCLAIMS TO ITS OBLIGATIONS UNDER
THE LOAN DOCUMENTS AND IN ACCORDANCE THEREWITH IT:

 

(a)          WAIVES ANY AND ALL SUCH CLAIMS, OFFSETS, RIGHTS OF RECOUPMENT,
DEFENSES OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE
HEREOF; AND

 

(b)          RELEASES AND DISCHARGES THE LENDER, ITS AFFILIATES AND ITS AND
THEIR OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SHAREHOLDERS AND ATTORNEYS
(COLLECTIVELY THE “RELEASED PARTIES”) FROM ANY AND ALL OBLIGATIONS,
INDEBTEDNESS, LIABILITIES, CLAIMS, RIGHTS, CAUSES OF ACTION OR DEMANDS
WHATSOEVER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, IN LAW OR
EQUITY, WHICH THE BORROWER EVER HAD, NOW HAS, CLAIMS TO HAVE OR MAY HAVE AGAINST
ANY RELEASED PARTY ARISING PRIOR TO THE DATE HEREOF AND FROM OR IN CONNECTION
WITH THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY.

 

-4-

 

 

10.         Counterparts; Governing Law. This Amendment may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of such when so executed and delivered shall be an original, but all of
such counterparts shall together constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page of this Amendment by fax
transmission or other electronic mail transmission (e.g., “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Amendment.
THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

[Remainder of Page Intentionally Left Blank]

 

-5-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

  BACTERIN INTERNATIONAL, INC.,   as the Borrower       By: /s/ John P. Gandolfo
  Name:  John P. Gandolfo   Title:    Chief Financial Officer       BACTERIN
INTERNATIONAL HOLDINGS, INC.,   as Holdings and a Guarantor       By: /s/ John
P. Gandolfo   Name:  John P. Gandolfo   Title:    Chief Financial Officer      
ROS Acquisition Offshore LP,   as the Lender   By ROS Acquisition Offshore GP
Ltd.,   its General Partner   By OrbiMed Advisors LLC,   its investment manager
      By: /s/ Samuel D. Isaly   Name:  Samuel D. Isaly   Title:    Managing
Member

 

Signature Page to Waiver and Fifth Amendment to Credit Agreement

 

 

 